Citation Nr: 1415926	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the Veteran's cause of death.  

2. Entitlement to service connected burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1968.  The appellant is the Veteran's sister.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in St. Paul, Minnesota, on brokerage for the RO in Waco, Texas, which retains original jurisdiction.  The rating decision denied entitlement to service connection for the cause of the Veteran's death, and on the basis of this decision, non-service connected burial benefits were issued to the funeral home at which the Veteran's burial expenses were incurred by the appellant.   

The appellant failed to appear at her scheduled April 2013 Board hearing.  She received timely notice of the hearing, and has not shown good cause as to why she failed to appear or requested the hearing be rescheduled.  Thus, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. At the time of the Veteran's death, he was not service connected for any disability.  

2. The Veteran's primary cause of death was malignant neoplasm of the liver, with contributory causes of hypertension and diabetes.  

3. None of the Veteran's causes of death was related to service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of death of a veteran are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).

2. The criteria for service connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2307, 5107, 7104 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cause of Death

The appellant is the Veteran's sister, who furnished the Veteran's burial expenses when he unfortunately passed away in July 2009.  She asserts that one of the Veteran's causes of death, diabetes, should be service-connected as she believes his diabetes developed as a result of in-service herbicide exposure.  As she believes one cause of the Veteran's death should be service-connected, she also asserts entitlement to service-connected burial benefits.

At the time of the Veteran's death, he was in receipt of a non-service connected pension.  In July 2010, on the basis of the June 2010 rating decision denying service connection for the Veteran's cause of death, the funeral home at which the appellant incurred the Veteran's burial expenses was awarded non-service connected burial benefits to offset some of the appellant's remaining balance on her account there.  The appellant asserts entitlement to the difference between the amount of the non-service connected burial benefits already paid and the amount provided for service-connected burial benefits, because she believes the Veteran's cause of death should be service-connected.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

As noted above, at the time of his death the Veteran was not service connected for any disability.  His February 2010 amended death certificate lists his primary cause of death as malignant neoplasm of the liver, and contributory causes of death as hypertension and diabetes.  

The Veteran's service treatment records do not show any indications of complaints, symptoms, diagnoses or treatment related to a liver tumor, hypertension, diabetes, or any other endocrine or cardiac condition.  Although the Veteran filed multiple service connection claims during his lifetime, he never filed a service connection claim for a liver tumor, hypertension, diabetes or any related disability.  This would appear to provide factual evidence against this claim as the Veteran himself did not file a claim seeking service connection for these disabilities.  

The appellant asserts that the Veteran was likely exposed to herbicides during his service, and that his diabetes (a contributory cause of the Veteran's death) was a result of this exposure.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Diabetes is included on the list of diseases presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).  
	
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The Veteran's service personnel records show he had active service in the Navy during the Vietnam War.  However, there is no indication that he ever served in the Republic of Vietnam or had any other foreign service.  As a result of the appellant's assertions, the RO requested records from the National Personnel Records Center (NPRC) showing service in Vietnam for the purpose of determining whether the Veteran was exposed to herbicides.  A June 2010 response from the NPRC indicated there was no evidence indicating service in the Republic of Vietnam.  There is no other competent evidence of record indicating the Veteran had service in Vietnam (or very close to the shore).  Therefore, the Board finds the Veteran did not serve in Vietnam and the presumption of service connection for herbicide exposure is not for application.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Although the herbicide presumption may not be applied in this case, another presumption of service connection related to chronic diseases may be applicable.  
The Veteran's causes of death were a malignant tumor of the liver, hypertension, and diabetes, each of which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Accordingly, if any of these disabilities manifested during service or within one year of his separation from service, or if there is a showing of continuous symptoms since service, a presumption of service connection is warranted.  

In this case, there were no manifestations of any of the disabilities that caused the Veteran's death during service.  There is also no indication that any of the three disabilities manifested to a degree of 10 percent within one year of his separation from service in 1968.   Furthermore, there is no showing of continuity of symptoms for any of these disabilities from the time of the Veteran's separation from service to the time of his death in 2009.  Accordingly, the presumption of service connection for chronic diseases is not for application in this case.  See 38 C.F.R. § 3.309(a).  

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1043-1044 (Fed. Cir. 1994).  As noted above, the Veteran's service treatment records do not indicate in-service incurrence of any of the disabilities that caused his death.  There is no other evidence of record indicating any of the disabilities that caused his death was incurred in service.  Therefore, the elements for service connection for the Veteran's cause of death on a direct basis are not met.  

The Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Burial Benefits

Turning to the claim for service connected burial benefits, the term 'burial benefits' means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600 .

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  

Service connection for the cause of the Veteran's death has been denied.  As such, service connected burial benefits cannot be awarded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for service connection for the Veteran's cause of death and service connected burial benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A September 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in June 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.  

Entitlement to service connected burial benefits is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


